Citation Nr: 1613882	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to February 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, the case was remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for the Veteran to be scheduled for a Travel Board hearing.  In July 2014, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is in the record.  In November 2014, the case was remanded for additional development.

The issue of entitlement to a compensable rating for bilateral hearing loss has been raised by the record (in a March 2016 VA Form 21-526b), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran had a low back disability (lumbar disc disease) which pre-existed his active service (with onset as a teenager).

2.  The preponderance of the evidence is against a finding that the Veteran's pre-existing low back disability was permanently aggravated (i.e., underwent a permanent increase in severity) during his active service.



CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1133, 1137, 1153, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An August 2009 letter explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  At the hearing before the undersigned, the Veteran was advised of what is needed to substantiate his claim for service connection for a low back disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The RO arranged for pertinent VA examinations in March 2010 and in January 2015.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  All of the relevant development requested by the Board's March 2014 and November 2014 remands was fully completed, as the RO scheduled the Veteran for a Travel Board hearing (which was held before the undersigned in July 2014), asked the Veteran to authorize the release of any pertinent private treatment records, secured updated VA treatment reports for the record, and arranged for a pertinent VA examination with adequate medical opinions.  Therefore, the Board concludes that its remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  [In December 2014, the RO sent the Veteran a letter asking him to identify the provider(s) of any additional treatment or evaluation he had received for his low back disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (including any reports from 2005).  As the Veteran did not respond to this letter, VA is unable to assist the Veteran in obtaining any additional outstanding private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a low back disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not adequately identified any pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.


Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disability).  38 U.S.C.A. §§ 1112, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as arthritis, or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is a permanent increase in severity of the disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If the presumption of aggravation attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  If the presumption of sound condition is not rebutted, "the veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran has contended that he initially injured his low back in service while moving heavy equipment during the performance of his duties as an aviation boatswain's mate in equipment (ABE).  [His DD Form 214 documents that his military occupational specialty in the Navy was an ABE.]  He has also contended that, while he continued to have problems with back pain in the years following his military service, he did not always seek formal medical treatment consistently (due to being without medical insurance at times), but he did self-treat his back pain with over-the-counter medication.  The Veteran testified in detail with regard to these contentions at his July 2014 hearing.

At the Veteran's March 1964 service entrance examination, his spine was evaluated as normal, and no spinal abnormalities were noted.  Thereafter, his service treatment records document that he was treated for complaints of back pain in August 1964, October 1964, and December 1967.  In August 1964, he reported that he had been in two automobile accidents recently, and he was assessed with chronic back strain.  On October 3, 1964, he reported a sore back with past history of two car accidents, and he was assessed with dorsal lumbar sprain.  On October 13, 1964, a report from a private chiropractor noted that an examination of the Veteran by such chiropractor eight days prior revealed x-ray findings of a "congenital anomalie" of the lumbosacral spine which "predisposes to low back pain."  On October 20, 1964, it was noted that the Veteran had a "long history" of low back pain, worse since two automobile accidents in the past few months, and he was assessed with a chronic low back strain.  On October 29, 1964, it was noted that he still had a sore back.  On December 18, 1967, he filled out a questionnaire about his low back pain and noted that he had had the backache "always" and "since Jr. High School."  On December 19, 1967, he reported that he had had lower left side back pain for several years, "about all my life," and it was noted that no disease was found.  At his February 1968 service separation examination, his spine was evaluated as normal, and no spinal abnormalities were noted.

The post-service medical evidence of record dates back to April 1996, when private x-rays of the Veteran's lumbar spine revealed mild degenerative changes.  A contemporaneous April 1996 private treatment record noted the Veteran's report that he had hurt his back while in the Navy in 1964 and had had multiple episodes of back pain since then, both before and after a 1982 surgery to remove a ruptured disc.  A December 1996 private MRI of his lumbar spine revealed a large right paracentral disc herniation at L4-5 causing marked deformity of the thecal sac, and broad based central disc herniation at L3-4 causing moderate compression of the thecal sac.

At a March 2010 VA spine examination, the VA examiner noted the Veteran's report that he had injured his back as a teenager prior to military service, as well as his contention that the heavy physical demands of military service had strained his back even further.  The VA examiner noted that the Veteran was seen in the service in December 1967 "once" for complaints of back pain.  The Veteran reported that he underwent back surgery in January 1982 and that he did not seek formal medical treatment for his back thereafter until 2005 (when he was last seen).  Based on the current examination and contemporaneous March 2010 lumbar spine x-rays, the VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The VA examiner opined that "[t]he current back problem is not a continuation of symptoms which started in the service, caused by, a result of, aggravated by or aggravated beyond its natural progression by [or] of military service."  For rationale, the VA examiner noted a "[l]ack of continuity of care" and stated that the Veteran had not seen anyone for his back problem between 1982 and 2005 (per his own history), and noted that "[i]t is not possible to relate one visit in 1967 to the Veteran's current back problems."  As the March 2010 VA examiner failed to take into account that the Veteran's service treatment records do document other instances of treatment for low back pain (in August 1964, October 1964, and December 1967, as outlined above), the Board finds that this medical opinion was based on an inaccurate factual premise and is therefore inadequate.

VA treatment records dating since August 2011 have documented the Veteran's complaints of low back pain.  A September 2011 VA treatment record noted that the Veteran presented to the emergency department with a muscular strain of the lower back after feeling a pull in his right lower back while dispensing pine straw; he reported on that occasion that his back pain dated back to 1964 when he was in service.

Pursuant to the Board's November 2014 remand, the Veteran underwent a new VA spine examination in January 2015.  The VA examiner diagnosed the Veteran with lumbar disc disease.  The Veteran reported a history of moving heavy equipment in military service with the help of six other soldiers, but never had a specific injury; he also reported that he was treated for a back problem on several occasions in service, but was not diagnosed with any specific condition.  The VA examiner noted that the Veteran was unable to give any details of a post-service back condition until his back surgery in 1982 (and he alleged having numbness in his leg for three years prior to that surgery), and he had difficulty recalling the details about his subsequent back treatment.

After a detailed review of the pertinent evidence of record (including the service treatment records outlined above), in addition to current examination of the Veteran, the January 2015 VA examiner opined that the Veteran's lumbar disc disease onset was in his teenage years prior to military service; for rationale, the VA examiner noted that, although the chiropractor's comments about the Veteran's lumbar spine x-ray in October 1964 were "erroneous" because the subsequent MRI of his lumbar spine in 1996 did not show any congenital abnormality, the Veteran had told many medical personnel (including his military primary care physician, a military orthopedist, and the March 2010 VA examiner) about his back injury as a teenager and that he had had back problems since his teenage years.  The VA examiner reiterated this same rationale to indicate that it was undebatable from a medical standpoint that any low back disability entity manifested in service [and not noted on induction] did pre-exist his service.  The VA examiner then opined that it was less likely than not that the Veteran's pre-existing low back disability underwent a permanent (as opposed to temporary) increase in severity during his period of active service from March 1964 to February 1968; for rationale, the VA examiner noted that the Veteran was treated for back pain on three separate occasions in a four-year period of service [and regarding the December 1967 questionnaire, the VA examiner opined that the Veteran's description of his back pain was not consistent with disc herniation which occurred closer to 1982 when he required surgery], that on separation examination his back was normal and the military examiner did not document a chronic back condition, that this was a continuation of his back condition that started in his teenage years, and that post-military there was no documentation of a chronic back condition until his lumbar surgery in 1982 and the first available treatment report is dated in 1996.  The VA examiner went on to note that, without any records available of the 1982 lumbar spine surgery (or any medical records at all between 1968 and 1996), an opinion could not be provided on whether the 1982 back surgery was related to the Veteran's military service; for rationale, the VA examiner noted that the time interval was too long, that the Veteran withheld all relevant information about this time of his life, and that no records were available for review.  The VA examiner noted consideration of the Veteran's allegations that he lifted heavy equipment in service during the performance of his duties.  The VA examiner also noted the Veteran's claim about self-treating his back condition with over-the-counter medications, but opined that this claim was "just that and nothing more" and was "not proof of a chronic back condition," and reiterated that the Veteran failed to provide details about his medical condition and care between 1968 and 1996.

Because there are no low back abnormalities noted on the Veteran's March 1964 service entrance examination, he is presumed to have been sound upon entry into service.  However, the Board finds that clear and unmistakable evidence shows that the Veteran had a low back disability (lumbar disc disease) which pre-existed his active service.  As noted by the January 2015 VA examiner, the Veteran had told many medical personnel (including his military primary care physician, a military orthopedist, and the March 2010 VA examiner) about his back injury as a teenager and that he had had back problems since his teenage years.

The Board also finds that the Veteran's pre-existing low back disability did not increase in severity during service.  The 2015 VA examiner noted that the Veteran was treated for back pain on three separate occasions in a four-year period of service [and regarding the December 1967 questionnaire, the VA examiner opined that the Veteran's description of his back pain was not consistent with disc herniation which occurred closer to 1982 when he required surgery], that on separation examination his back was normal and the military examiner did not document a chronic back condition, that this was a continuation of his back condition that started in his teenage years, and that post-military there was no documentation of a chronic back condition until his lumbar surgery in 1982 (approximately 14 years after service discharge) and the first available treatment report is dated in 1996.

The Board acknowledges the Veteran's assertions to the effect that his low back disability was aggravated during service.  However, he is not shown to possess any specialized training in the medical field to provide a competent opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the probative medical evidence to be of greater weight than the Veteran's lay contentions, as questions concerning the nature, etiology, and progression of a low back disorder requires medical expertise.

The competent and probative post-service evidence, taken together with the evidence obtained before and during service, provides no substantive support for the conclusion that the Veteran's pre-existing low back disability increased in severity during service beyond the natural progress of the condition.  Nor does the evidence establish that arthritis of the low back was manifested to a compensable degree during the one-year period following the Veteran's separation from active service.  The presumption of soundness is therefore rebutted, and the claim for service connection is denied. See Wagner, supra.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The appeal seeking service connection for a low back disability is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


